CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #688/690 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated November 30, 2015 on the financial statements and financial highlights of the Alpha Defensive Alternatives Fund and Alpha Opportunistic Alternatives Fund, each a series of Advisor Series Trust.Such financial statements and financial highlights appear in the 2015 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania January 25, 2016
